DETAILED ACTION
This is the final Office action and is responsive to the papers filed 07/20/2022.  The amendments filed on 07/20/2022 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1-17 have been amended.  Claims 18-20 have been added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 07/20/2022 on pages 9-10 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has removed the 112(f) analysis for claims 16 and 17 since claims 16 and 17 have been amended to recite sufficient structures, such as “processor” and “controller”.  “Information processing device”, “travel position setting unit”, “guidance information output unit”, “data acquisition unit”, “reward processing unit” in claim 1 are still being interpreted under 35 U.S.C. 112(f).

Applicant’s amendment and argument filed 07/20/2022 on pages 10-11 regarding claim rejections under 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi et al. (JP 2018180895; hereinafter Mutsumi), in view of Akaida et al. (JP 2005044058; hereinafter Akaida), in view of Slusar (US 10096067 B1).

Regarding claim 1, Mutsumi discloses:
An information processing device (center 200; Fig. 1) to be used in a data collection system (Fig. 1) configured to collect data to be acquired during traveling of a vehicle (center 200 collects probe information acquired when a vehicle travels; [0012]), the information processing device comprising: 
a travel position setting unit (travel request route management unit 230; Fig. 1) configured to set a reward acquisition area (section; [0016]) for the vehicle to travel within (travel request route management unit 230 sets a section as a travel request route requiring collection of probe information; [0016]); 
a guidance information output unit (route calculating section 250; Fig. 1) configured to output, based on the reward acquisition area for the vehicle, guidance information used to guide the vehicle to be within the reward acquisition area (route calculating section 250 determines a center calculation route based on the travel request route; [0018]); 
a data acquisition unit (reward information management unit 260; Fig. 1) configured to collect the data while the vehicle travels within the reward acquisition area (reward information management unit 260 periodically receives position information of the vehicle when the navigation system 110 executes the route guidance of the vehicle; [0022]); and 
a reward processing unit (reward information management unit 260; Fig. 1) configured to pay a reward to a user of the vehicle in response to collecting the data (reward information management unit 260 compares the trajectory of the traveling route with the traveling requested path stored in the traveling requested route database 231, confirms whether or not a remuneration is set in the section constituting the travel request route, and issues a reward based on the set information from the center communication device 210 to the compensation processing server 300; [0023]-[0024]).  

Mutsumi does not specifically disclose:
to set, based on a request of a requester for collecting the data, a reward acquisition area for the vehicle to travel within, 
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Akaida discloses:
to set, based on a request of a requester for collecting the data, a reward acquisition area for the vehicle to travel within (the traveling data may be obtained when a vehicle travels on the travel route requested by the terminal user, so it is possible to provide performance during traveling according to the customer’s request; [0010]).

Akaida does not specifically disclose:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Slusar discloses:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases (the autonomous droning reward calculator 702 may increase the reward amount if the location of the lead vehicle stays within a geographic region and as the amount of time spent while in the autonomous droning relationship increases; [0073]).

Mutsumi, Akaida and Slusar are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s travel data collection and reward system to further incorporate Akaida’s travel data collection and reward system that may receive request inputted by a user for the advantage of providing customers accurate data relating to travel and vehicle performance which results in better customer satisfaction.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi and Akaida’s travel data collection and reward system to further incorporate Slusar’s travel data collection and reward system for the advantage of determining reward proportional to a period of time that the vehicle travels and travel data is being collected in a region which results proper reward determination (Slusar’s [0001]).

Regarding claim 2, Mutsumi discloses:
wherein the guidance information output unit causes the vehicle to present information as the guidance information (the route determination unit 114 performs the route guidance of the vehicle through the display of the guidance screen on the display unit 116 by the image processing unit 115; [0020]).  

Mutsumi does not specifically disclose:
present information of the reward as the guidance information.

However, Akaida discloses:
present information of the reward as the guidance information (after receiving the actual travel data, the travel data is sent with compensation information, outputting information on the compensation for the reception of the actual travel data, the image data of “contents of travel request” displays compensation information for the case where the owner of the vehicle travels on the specified travel route in the specified condition; [0013], [0056]).

Mutsumi, Akaida and Slusar are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida and Slusar’s travel data collection and reward system to further incorporate Akaida’s travel data collection and reward system that present reward as the guidance information for the advantage of providing customers accurate reward data relating to travel and vehicle performance which results in better customer satisfaction.   

Regarding claims 6-10, Mutsumi discloses:
wherein the reward acquisition area includes an ideal travel position (traveling requested path includes section requiring collection of probe information; [0016]), and 
in a case where a travel position of the vehicle deviates from the ideal travel position, the guidance information output unit causes the vehicle to present information indicative that the reward will be unable to be acquired (the reward information management unit compares the trajectory of the traveling route thus analyzed with the traveling requested path, and determines whether or not there is a traveling request route overlapping the locus of the traveling route. Then, when there is a corresponding travel request route, the remuneration information management unit confirms whether or not remuneration is set in the section constituting the travel request route; [0023]).

Regarding claim 16, Mutsumi discloses:
An information processing device (vehicle 100; Fig. 1) to be used in a data collection system (Fig. 1) configured to collect data to be acquired during traveling of a vehicle (center 200 collects probe information acquired when a vehicle travels; [0012]), the information processing device being mountable in the vehicle, the information processing device comprising: 
a processor configured to function as: 
a guidance information acquisition unit (route determination unit 114; Fig. 1) configured to acquire guidance information used to guide the vehicle to be within a reward acquisition area (section; [0016])(route determination unit 114 acquires center calculation route from the center 200 based on a section as a travel request route requiring collection of probe information; [0016], [0020]); and 
a presentation control unit (image processing unit 115; Fig. 1) configured to present i) the guidance information acquired by the guidance information acquisition unit  (the route determination unit 114 performs the route guidance of the vehicle through the display of the guidance screen on the display unit 116 by the image processing unit 115; [0020]).  

Mutsumi does not specifically disclose:
the reward acquisition area being set based on a request of a requester for collecting the data, 
a presentation control unit configured to present ii) a reward to be paid to a user of the vehicle with respect to data collected while the vehicle travels within the reward acquisition area,
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Akaida discloses:
the reward acquisition area being set based on a request of a requester for collecting the data (the traveling data may be obtained when a vehicle travels on the travel route requested by the terminal user, so it is possible to provide performance during traveling according to the customer’s request; [0010]),
a presentation control unit configured to present ii) a reward to be paid to a user of the vehicle with respect to data collected while the vehicle travels within the reward acquisition area (after receiving the actual travel data, the travel data is sent with compensation information, outputting information on the compensation for the reception of the actual travel data, the image data of “contents of travel request” displays compensation information for the case where the owner of the vehicle travels on the specified travel route in the specified condition; [0013], [0056]).

Akaida does not specifically disclose:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Slusar discloses:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases (the autonomous droning reward calculator 702 may increase the reward amount if the location of the lead vehicle stays within a geographic region and as the amount of time spent while in the autonomous droning relationship increases; [0073]).

Mutsumi, Akaida and Slusar are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s travel data collection and reward system to further incorporate Akaida’s travel data collection and reward system that may receive request inputted by a user for the advantage of providing customers accurate data relating to travel and vehicle performance which results in better customer satisfaction.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaida and Mutsumi’s travel data collection and reward system to further incorporate Slusar’s travel data collection and reward system for the advantage of determining reward proportional to a period of time that the vehicle travels and travel data is being collected in a region which results proper reward determination (Slusar’s [0001]).

Regarding claim 17, Mutsumi discloses:
A data collection system (Fig. 1) configured to collect data to be acquired during traveling of a vehicle, the data collection system (center 200 collects probe information acquired when a vehicle travels; [0012]) comprising: 
a management server (center 200; Fig. 1); and 
an information processing device (vehicle 100; Fig. 1) mountable in the vehicle, 
wherein the management server includes a controller that functions as: 
a data acquisition unit (input unit 111; Fig. 1) configured to acquire a request of a requester for collecting the data (input unit 111 accepts input operation from the driver to obtain route guidance and periodic transmission of position information of the vehicle when the navigation system 110 executes the route guidance of the vehicle; [0021]);
a guidance information output unit (route calculating section 250; Fig. 1) configured to transmit, to the information processing device, guidance information used to guide the vehicle to be within a reward acquisition area (route calculating section 250 determines a center calculation route based on the travel request route; [0018]); 
a storage (probe information database 221; Fig. 1) configured to store the collected data to be transmitted from the vehicle (probe information database 221 stores collection of probe information; [0015]); and 
a reward processing unit (reward information management unit 260; Fig. 1) configured to pay a reward to a user of the vehicle in response to collecting the data (reward information management unit 260 compares the trajectory of the traveling route with the traveling requested path stored in the traveling requested route database 231, confirms whether or not a remuneration is set in the section constituting the travel request route, and issues a reward based on the set information from the center communication device 210 to the compensation processing server 300; [0023]-[0024]), 
wherein the information processing device includes a processor that functions as: 
a guidance information acquisition unit (route determination unit 114; Fig. 1) configured to acquire the guidance information from the guidance information output unit of the management server (route determination unit 114 acquires center calculation route from the center 200 based on a section as a travel request route requiring collection of probe information; [0016], [0020]), 
a presentation control unit (image processing unit 115; Fig. 1) configured to present i) the guidance information used to guide the vehicle toward the reward acquisition area (the route determination unit 114 performs the route guidance of the vehicle through the display of the guidance screen on the display unit 116 by the image processing unit 115; [0020]), and 
a transmission control unit (communication device 140; Fig. 1) configured to transmit, to the management server, the data collected while the vehicle travels within the reward acquisition area (communication device periodically transmits position information of the vehicle when the navigation system 110 executes the route guidance of the vehicle; [0022]).

Mutsumi does not specifically disclose:
the reward acquisition area being set on a basis of the request for collecting the data, 
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Akaida discloses:
the reward acquisition area being set on a basis of the request for collecting the data (the traveling data may be obtained when a vehicle travels on the travel route requested by the terminal user, so it is possible to provide performance during traveling according to the customer’s request; [0010]).

Akaida does not specifically disclose:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases.

However, Slusar discloses:
wherein the reward increases as a period of time that the vehicle travels within the reward acquisition area increases (the autonomous droning reward calculator 702 may increase the reward amount if the location of the lead vehicle stays within a geographic region and as the amount of time spent while in the autonomous droning relationship increases; [0073]).

Mutsumi, Akaida and Slusar are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi’s travel data collection and reward system to further incorporate Akaida’s travel data collection and reward system that may receive request inputted by a user for the advantage of providing customers accurate data relating to travel and vehicle performance which results in better customer satisfaction.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi and Akaida’s travel data collection and reward system to further incorporate Slusar’s travel data collection and reward system for the advantage of determining reward proportional to a period of time that the vehicle travels and travel data is being collected in a region which results proper reward determination (Slusar’s [0001]).

Regarding claim 18, Mutsumi and Akaida do not specifically disclose:
wherein a rate at which the reward increases rises as the period of time that the vehicle travels within the reward acquisition area increases.  

However, Slusar discloses:
wherein a rate at which the reward increases rises as the period of time that the vehicle travels within the reward acquisition area increases (the autonomous droning reward calculator 702 may increase the reward amount if the location of the lead vehicle stays within a geographic region and as the amount of time spent while in the autonomous droning relationship increases; [0073]).

Mutsumi, Akaida and Slusar are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi and Akaida’s travel data collection and reward system to further incorporate Slusar’s travel data collection and reward system for the advantage of determining reward proportional to a period of time that the vehicle travels and travel data is being collected in a region which results proper reward determination (Slusar’s [0001]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi, in view of Akaida, in view of Slusar, in view of Cho et al. (KR 20150020359; hereinafter Cho).

Regarding claim 3, Mutsumi, Akaida and Slusar do not specifically disclose:
wherein the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the reward acquisition area within a field of vision of a driver of the vehicle.

However, Cho discloses:
wherein the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the reward acquisition area within a field of vision of a driver of the vehicle (the reward may be set for a specific point on the map data, such as POI for example, the point service provider may set an icon and a special effect to express an event score acquisition on a driving course. Accordingly, an icon and a special effect for obtaining a score may be output on the online race competition progress screen of the terminal device; Fig. 4, [0059], [0071]).  

Mutsumi, Akaida, Slusar and Cho are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida and Slusar’s travel data collection and reward system to further incorporate Cho’s travel data collection and reward system that present reward within a field of vision of a driver of the vehicle for the advantage of allowing driver keep track of the points accumulated in accordance with the running of the online racing competition for points such as merchants which results in better gamer experience.   

Regarding claim 4, Mutsumi discloses:
wherein the reward acquisition area includes an ideal travel position (traveling requested path includes section requiring collection of probe information; [0016]), 
the ideal travel position represents a predetermined travel position within one lane or predetermined travel positions within a plurality of lanes (the route calculation unit acquires the travel request route, then the route calculation unit narrows down and selects a route in which all or part of the travel request route overlaps the center calculation route as candidates; [0018]).

Mutsumi, Akaida and Slusar do not specifically disclose:
the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the travel position or the travel positions within the field of vision of the driver of the vehicle.

However, Cho discloses:
the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the travel position or the travel positions within the field of vision of the driver of the vehicle (the reward may be set for a specific point on the map data, such as POI for example, the point service provider may set an icon and a special effect to express an event score acquisition on a driving course. Accordingly, an icon and a special effect for obtaining a score may be output on the online race competition progress screen of the terminal device; Fig. 4, [0059], [0071]).  

Mutsumi, Akaida, Slusar and Cho are considered to be analogous because they are in the same field of travel data collection and reward system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida and Slusar’s travel data collection and reward system to further incorporate Cho’s travel data collection and reward system that present reward within a field of vision of a driver of the vehicle for the advantage of allowing driver keep track of the points accumulated in accordance with the running of the online racing competition for points such as merchants which results in better gamer experience.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi, in view of Akaida, in view of Slusar, in view of Cho, in view of Tomoyuki et al. (JP 2019011015; hereinafter Tomoyuki).

Regarding claim 5, Mutsumi discloses:
wherein the reward acquisition area includes an ideal travel position (traveling requested path includes section requiring collection of probe information; [0016]).

Mutsumi, Akaida and Slusar do not specifically disclose: 
the ideal travel position represents a travel position for the vehicle to be spaced apart for spaced a predetermined inter-vehicle distance from a preceding vehicle in front of the vehicle, and 
the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the travel position within the field of vision of the driver of the vehicle.  

However, Cho discloses:
the guidance information output unit causes the vehicle to display, in a superimposed manner, the information of the reward on the travel position within the field of vision of the driver of the vehicle (the reward may be set for a specific point on the map data, such as POI for example, the point service provider may set an icon and a special effect to express an event score acquisition on a driving course. Accordingly, an icon and a special effect for obtaining a score may be output on the online race competition progress screen of the terminal device; Fig. 4, [0059], [0071]).

Cho does not specifically disclose:
the ideal travel position represents a travel position for the vehicle to be spaced apart for spaced a predetermined inter-vehicle distance from a preceding vehicle in front of the vehicle.

However, Tomoyuki discloses:
the ideal travel position represents a travel position for the vehicle to be spaced apart for spaced a predetermined inter-vehicle distance from a preceding vehicle in front of the vehicle (if the inter-vehicle distance between the vehicle and the preceding vehicle is equal to the safe distance, the diagnostic unit determines the evaluation score to be 0, and +1 if it is longer than the safe distance. If the inter-vehicle distance is shorter than the safe distance, then the score may be -1 or -2, depending on the degree of deviation; [0051]).

Mutsumi, Akaida, Slusar, Cho, and Tomoyuki are considered to be analogous because they are in the same field of travel data collection system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida, Slusar, and Cho’s travel data collection system to further incorporate Tomoyuki’s travel data collection system that determines a travel position spaced a predetermined inter-vehicle distance to a preceding vehicle in front for the advantage of keeping a safe distance which results in safe and smooth running of the vehicle (Tomoyuki’s [0010]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mutsumi, in view of Akaida, in view of Slusar, in view of Tomoyuki.

Regarding claims 11-15, Mutsumi discloses:
wherein the reward acquisition area includes an ideal travel position (traveling requested path includes section requiring collection of probe information; [0016]).

Mutsumi and Slusar do not specifically disclose: 
the guidance information output unit causes the vehicle to present information indicative of a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases.  

Akaida discloses:
the guidance information output unit causes the vehicle to present information indicative of the reward (after receiving the actual travel data, the travel data is sent with compensation information, outputting information on the compensation for the reception of the actual travel data, the image data of “contents of travel request” displays compensation information for the case where the owner of the vehicle travels on the specified travel route in the specified condition; [0013], [0056]).

Akaida does not specifically disclose:
a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases.

However, Tomoyuki discloses:
a decrease in the reward as a degree of deviation in travel position of the vehicle with respect to the ideal travel position increases (if the inter-vehicle distance is shorter than the safe distance, the evaluation score of -1 or -2 is determined, depending on the degree of deviation between the inter-vehicle distance and the safe distance; [0051]).  

Mutsumi, Akaida, Slusar, and Tomoyuki are considered to be analogous because they are in the same field of travel data collection system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida and Slusar’s travel data collection and reward system to further incorporate Akaida’s travel data collection and reward system that present reward as the guidance information for the advantage of providing customers accurate reward data relating to travel and vehicle performance which results in better customer satisfaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mutsumi, Akaida and Slusar’s travel data collection system to further incorporate Tomoyuki’s travel data collection system that decreases the reward based on the degree of deviation in travel position with respect to the ideal travel position for the advantage of keeping a safe distance which results in safe and smooth running of the vehicle (Tomoyuki’s [0010]).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665